UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

ANTHONY CAVALLARO,

                                    Plaintiff,

       v.                                                           DECISION AND ORDER
                                                                        17-CV-56S
COMMISSIONER OF SOCIAL SECURITY,

                                    Defendant.




       1.     Plaintiff   Anthony    Cavallaro       challenges   the   determination   of   an

Administrative Law Judge (“ALJ”) that he is not disabled within the meaning of the Social

Security Act (“the Act”). Plaintiff alleges that he has been disabled since March 6, 2012,

due to injuries sustained from falling off a ladder that include a diagnosis of a left pelvic

fracture, open left thumb, left elbow laceration, small intracranial hemorrhage, and a L5

process fracture. Plaintiff contends that his impairments render him unable to work, and

thus, he is entitled to disability benefits under the Act.

       2.     Plaintiff filed an application for disability insurance benefits on March 27,

2012, which the Commissioner denied on July 13, 2012. Plaintiff thereafter requested a

hearing before an ALJ. On July 25, 2013, ALJ Eric Glazer held a hearing in Buffalo, New

York, at which Plaintiff appeared with counsel and testified. The ALJ considered the case

de novo, and on August 23, 2013, issued a decision denying Plaintiff’s application for

benefits. The Appeals Council granted Plaintiff’s request for review on February 24, 2015,

and remanded the case to the ALJ.




                                                 1
       3.     A second hearing was held before ALJ Eric Glazer on July 1, 2015, at which

Plaintiff’s counsel consented to receiving the testimony and evidence from the prior

proceeding into the record, and at which a vocational expert testified. At the time of the

remand hearing, Plaintiff was 53 years old, with a high school diploma and past work

experience as a painter. On July 31, 2015, the ALJ issued a written decision again

denying Plaintiff’s application for benefits. The Appeals Council denied Plaintiff’s request

for review on December 8, 2016. Plaintiff filed the current action on January 20, 2017,

challenging the Commissioner’s final decision.1

       4.     On June 13, 2017, Plaintiff filed a Motion for Judgment on the Pleadings

under Rule 12(c) of the Federal Rules of Civil Procedure. (Docket No. 6). On September

20, 2017, the Commissioner filed a Motion for Judgment on the Pleadings. (Docket No.

11). Plaintiff filed a reply on October 17, 2017 (Docket No. 12), at which time this court

took the matter under advisement without oral argument. For the following reasons,

Plaintiff’s motion is granted, Defendant’s motion is denied, and this case will be

remanded.

       5.     A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y

of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s

determination will be reversed only if it is not supported by substantial evidence or there

has been a legal error. See Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v.

Califano, 615 F.2d 23, 27 (2d Cir. 1979). Substantial evidence is that which amounts to

“more than a mere scintilla,” and it has been defined as “such relevant evidence as a


1The ALJ’s July 31, 2015, decision became the Commissioner’s final decision in this case when the
Appeals Council denied Plaintiff’s request for review.

                                               2
reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427, 28 L. Ed. 2d 842 (1971). Where

evidence is deemed susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60,

62 (2d Cir. 1982).

      6.     “To determine on appeal whether an ALJ’s findings are supported by

substantial evidence, a reviewing court considers the whole record, examining the

evidence from both sides, because an analysis of the substantiality of the evidence must

also include that which detracts from its weight.” Williams on Behalf of Williams v. Bowen,

859 F.2d 255, 258 (2d Cir. 1988).           If supported by substantial evidence, the

Commissioner’s finding must be sustained “even where substantial evidence may support

the plaintiff's position and despite that the court's independent analysis of the evidence

may differ from the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153

(S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s determination

considerable deference and will not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo

review.” Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

      7.     The Commissioner has established a five-step sequential evaluation

process to determine whether an individual is disabled under the Act. See 20 C.F.R.

§§ 404.1520, 416.920. The Supreme Court of the United States recognized the validity

of this analysis in Bowen v. Yuckert, and it remains the proper approach for analyzing

whether a claimant is disabled. 482 U.S. 137, 140-42, 107 S. Ct. 2287, 2291, 96 L. Ed.

2d 119 (1987).



                                            3
       8.     The five-step process is as follows:

              First, the [Commissioner] considers whether the claimant is
              currently engaged in substantial gainful activity. If he is not,
              the [Commissioner] next considers whether the claimant has
              a “severe impairment” which significantly limits his physical or
              mental ability to do basic work activities. If the claimant
              suffers such an impairment, the third inquiry is whether, based
              solely on medical evidence, the claimant has an impairment
              which is listed in Appendix 1 of the regulations. If the claimant
              has such an impairment, the [Commissioner] will consider him
              disabled without considering vocational factors such as age,
              education, and work experience; the [Commissioner]
              presumes that a claimant who is afflicted with a “listed”
              impairment is unable to perform substantial gainful activity.
              Assuming the claimant does not have a listed impairment, the
              fourth inquiry is whether, despite the claimant’s severe
              impairment, he has the residual functional capacity to perform
              his past work. Finally, if the claimant is unable to perform his
              past work, the [Commissioner] then determines whether there
              is other work which the claimant could perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per curiam) (quotations in original);

see also 20 C.F.R. § 404.1520; Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999).

       9.     Although the claimant has the burden of proof on the first four steps, the

Commissioner has the burden of proof on the fifth and final step. See Bowen, 482 U.S.

at 146 n.5; Ferraris v. Heckler, 728 F.2d 582, 584 (2d Cir. 1984). The final step is divided

into two parts. First, the Commissioner must assess the claimant’s job qualifications by

considering his physical ability, age, education, and work experience.            Second, the

Commissioner must determine whether jobs exist in the national economy that a person

having the claimant's qualifications could perform. See 42 U.S.C. § 423(d)(2)(A); 20

C.F.R. § 404.1520(f); Heckler v. Campbell, 461 U.S. 458, 460, 103 S. Ct. 1952, 1954, 76

L. Ed. 2d 66 (1983).




                                             4
          10.   In this case, the ALJ made the following findings with regard to the five-step

process set forth above: (1) Plaintiff has not engaged in substantial gainful activity since

March 6, 2012, the alleged onset date (R. at 20);2 (2) Plaintiff’s fractures of the left thumb,

hip, ribs, index finger and pelvis are severe impairments within the meaning of the Act (R.

at 20); (3) Plaintiff does not have an impairment or combination of impairments that meet

or medically equal any of the impairments listed in 20 C.F.R. Part 404, Subpart P,

Appendix 1 (R. at 21); (4) Plaintiff retained the residual functional capacity (“RFC”) to

perform a range of medium work as defined in 20 C.F.R. § 404.1567(b), with certain

exceptions3 (R. at 21-22); (5) Plaintiff could not perform his past relevant work (R. at 26);

and (6) Plaintiff could perform jobs that exist in significant number in the national economy

(R. at 27). Accordingly, the ALJ determined that Plaintiff was not under a disability as

defined by the Act during the relevant period—March 6, 2012, through July 31, 2015. (R.

at 28).

          11.   Plaintiff’s first challenge to the ALJ’s decision is that the ALJ reached his

RFC assessment without properly considering the opinions of his treating physicians.

Specifically, Plaintiff argues that the ALJ’s failure to give more than “partial” or “little”

weight to the opinions of any of his treating physicians resulted in a determination

improperly based on the ALJ’s substituted medical opinion. Having reviewed the ALJ’s

decision in light of Plaintiff’s arguments, the Court finds reversible error.

          12.   Plaintiff’s two treating physicians were Dr. Donald Robinson and Dr. Nisha

Sharma, both of whom had significant treatment relationships with Plaintiff. Dr. Robinson


2Citations to the underlying administrative record are designated as “R.”
3The ALJ found that Plaintiff retained the RFC for medium work, except that he can lift, carry, push and
pull up to 35 pounds occasionally and 15 pounds frequently; he can sit for six hours in an eight-hour
workday; he must alternate to standing after for [sic] five minutes. (R. at 25).

                                                   5
first treated Plaintiff shortly after his accident. On May 7, 2012, Dr. Robinson treated

Plaintiff for “bone pain, swelling and weakness,” and noted that Plaintiff appeared

“uncomfortable” and “in moderate distress.” (R. at 468-69). Dr. Robinson next examined

Plaintiff on June 7, 2012, where Plaintiff reported leg pain. (R. at 471). Dr. Robinson

again examined Plaintiff on July 12, 2012, recording that Plaintiff had “moderate pain at

the site of pathology” and that the “pain [was] requiring narcotic medication”; that he

received partial relief of left leg pain wit medicine and that he was “tingling and

hypersensitive” in his left thigh. (R. at 452). On August 16, 2012, Dr. Robinson again

examined Plaintiff, and Plaintiff reported pain, stiffness, back stiffness, numbness, and

“tingling and extremity weakness. (R. at 481). Although Plaintiff was “full weight-bearing,”

the same report stated that Plaintiff was “requiring narcotic medication” and that he

“sleeps poorly.”     (R. at 481).      Dr. Robinson also reported that Plaintiff had a

“hypersensitive left thigh [and] buttocks” with “partial re[l]ief with” medicine and that

Plaintiff attends physical therapy “but [reports that] pain [is] worse afterwards.” (R. at

483). Dr. Robinson evaluated Plaintiff on February 15, 2013, nearly a year after Plaintiff’s

accident. Dr. Robinson’s notes observe that Plaintiff reported “moderate pain at the site

of pathology” which “requir[ed] narcotic medication” and that Plaintiff “sleeps poorly.” (R.

at 493).

       13.    Dr. Robinson completed a Physical Residual Functional Capacity

Questionnaire for Plaintiff on April 26, 2013. In it, Dr. Robinson concluded, after over a

year of evaluating Plaintiff over 6 visits following the injury, that Plaintiff could walk 1-2

city blocks without rest or severe pain; that Plaintiff could only sit for 20 minutes at a time;

that Plaintiff could only stand for 10 minutes at a time; that during an 8-hour workday,



                                               6
Plaintiff would require12 to 20 5-minute breaks; that Plaintiff required 4 hours of rest

during an 8-hour work day and had the ability to sit, stand, and walk for less than 2 hours

a day; and concluded that “[Plaintiff’s] overall pain and disability are totally disabling.” (R.

at 498-99).

       14.    Dr. Sharma is also Plaintiff’s primary care physician and examined Plaintiff

on a monthly basis throughout the entirety of 2014. (R. at 605-26). She initially examined

Plaintiff on January 29, 2014. (R. at 625). She noted that Plaintiff walks with a cane due

to past lower extremity trauma and that Plaintiff had chronic pain syndrome. (R. at 625-

26). Dr. Sharma next evaluated Plaintiff on March 5, 2014, where she noted Plaintiff’s

complaints of pain on his right shoulder and suggested surgical consultation. (R. at 624).

During an August 11, 2014 examination, Dr. Sharma noted that Plaintiff was experiencing

chronic pain syndrome. (R. at 613). During a March 5, 2015 examination, Plaintiff

complained of left hip pain and headaches; Dr. Sharma ordered an x-ray and skull CT

scan. (R. at 599-600).

       15.    On June 1, 2015, Dr. Sharma completed a Medical Source Statement on

Plaintiff’s Residual Functional Capacity.      In it, Dr. Sharma concluded that Plaintiff’s

maximum capacity to sit continuously was 15 minutes, and that Plaintiff would need to

stand or walk for 30 minutes before returning to a seated position; that in an 8-hour work

day, Plaintiff could sit for only 1 hour; that Plaintiff required additional rest during an 8-

hour work day; and that for 6 hours in an 8-hour workday, Plaintiff would need to rest lying

down or reclining. (R. at 704-705).

       16.    “The SSA recognizes a rule of deference to the medical views of a physician

who is engaged in the primary treatment of a claimant. Thus, the opinion of a claimant’s



                                               7
treating physician as to the nature and severity of the impairment is given controlling

weight so long as it is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in the

case record.”    Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015) (internal citation,

quotation marks, and alterations omitted); Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir.

2008) (“[T]he opinion of a claimant's treating physician as to the nature and severity of

the impairment is given ‘controlling weight’ so long as it ‘is well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the

other substantial evidence in [the] case record.’” (quoting 20 C.F.R. § 404.1527(d)(2)).

       17.    Thus, “to override the opinion of the treating physician, [the Second Circuit

has] held that the ALJ must explicitly consider, inter alia: (1) the frequen[c]y, length,

nature, and extent of treatment; (2) the amount of medical evidence supporting the

opinion; (3) the consistency of the opinion with the remaining medical evidence; and,

(4) whether the physician is a specialist.” Selian v. Astrue, 708 F.3d 409, 418 (2d Cir.

2013) (quoting Burgess, 537 F.3d at 129) (emphasis added). When the ALJ does not

give a treating physician’s medical opinion controlling weight, he must explain how he

weighed the factors in 20 C.F.R. § 404.1527(c). See Reyes v. Barnhart, 226 F. Supp. 2d

523, 529 (S.D.N.Y. 2002).

       18.    The Second Circuit has consistently instructed that the failure to provide

good reasons for not crediting the opinion of a plaintiff’s treating physician is a ground for

remand. See Halloran v. Barnhart, 362 F.3d 28, 33 (2d Cir. 2004) (“We do not hesitate

to remand when the Commissioner has not provided ‘good reasons’ for the weight given

to a treating physician[‘]s opinion and we will continue remanding when we encounter



                                              8
opinions from ALJ’s [sic] that do not comprehensively set forth reasons for the weight

assigned to a treating physician’s opinion.”); Green-Younger v. Barnhart, 335 F.3d 99,

106 (2d Cir. 2003) (“The SSA recognizes a ‘treating physician’ rule of deference to the

views of the physician who has engaged in the primary treatment of the claimant.”); Schall

v. Apfel,134 F.3d 496, 503-05 (2d Cir. 1998) (remanding where court found ALJ failed to

provide good reasons).

       19.    Here, the ALJ failed to provide good reasons for affording Dr. Sharma’s and

Dr. Robinson’s opinions “little weight,” and specifically, less than controlling weight.

Significantly, the ALJ concluded that both Dr. Robinson’s and Dr. Sharma’s findings were

inconsistent with the medical evidence of record as a whole, without citing to any specific

record evidence to support that proposition. (R. at 26). That was error. See Doria v.

Colvin, No. 13-CV-598S, 2014 WL 3109184, at *3 (W.D.N.Y. July 8, 2014) (“While the

ALJ is free is assign little or even no weight to a treating source under certain conditions,

the ALJ’s failure to elaborate these findings is troubling. The ALJ does not explain what

‘medical evidence’ the ALJ’s opinion is inconsistent with.”); Nix v. Astrue, No. 07-cv-344,

2009 WL 3429616, at *9 (W.D.N.Y. Oct. 22, 2009) (“In terms of the ALJ’s finding of

inconsistencies with ‘objective medical evidence,’ the ALJ commits legal error by failing

to articulate the ‘objective medical evidence’ with which these findings are inconsistent.”).

Moreover, in discrediting Dr. Sharma’s opinion, the ALJ heavily relied on Plaintiff’s daily

living activities to discount the opinion. This Court has held that such reasoning is

“specious and unsupported by the law or common sense,” and thus reversible error.

Miller v. Colvin, 122 F. Supp. 3d 23, 29 (W.D.N.Y. 2015) (finding that the ALJ erroneously

discredited a treating source’s opinion because plaintiff was “capable of activities such as



                                             9
engaging in activities of daily living, fixing cars in a garage, and overseeing his own

medical psychiatric treatment”).4 Further, as in Miller, the ALJ here did not explain how

the performance of Plaintiff’s activities translated into the ability to perform substantial

gainful work. Id. at 29 (Plaintiff’s ability to perform activities for an unspecified amount of

time does not undermine a doctor’s opinion regarding Plaintiff’s limitations).

        20.      Moreover, even if Dr. Robinson’s and Dr. Sharma’s opinions were not

controlling, the ALJ failed to consider the required factors in assessing what weight their

opinions should be afforded, “an error that requires remand.” Marsceill v. Colvin, No. 14-

CV-797S, 2015 WL 7573239, at *4 (W.D.N.Y. Nov. 25, 2015).

        21.      Having closely examined the record, this Court finds that the ALJ failed to

properly consider the opinions of the treating and examining physicians, and that his

rejection of those opinions is not supported by substantial evidence in the record,

particularly considering that that ALJ cites to no contradictory medical opinion evidence.

Remand is therefore required for the ALJ to properly consider the medical opinion

evidence.

        22.      In addition to challenging the ALJ’s consideration of the medical evidence,

Plaintiff also argues that the ALJ improperly found Plaintiff’s testimony not credible; erred

in failing to include Plaintiff’s right shoulder osteoarthrosis as a “severe impairment”; and

failed to rest his RFC determination on the objective evidence of record. This Court offers


4Moreover, Plaintiff also argues that, in finding Plaintiff not credible, the ALJ relied on mischaracterizations
of Plaintiff’s testimony at the hearing with respect to his ability to exert himself physically. Pl.’s Br. at 22-
24. Plaintiff appears to be correct. Specifically, while the ALJ found that Plaintiff was able to care for his
12-ft long pet alligator, carrying buckets of water; traveled to Florida; owns and maintains a rental property;
and thus his “limitations are not as extreme as [Plaintiff] alleges,” (R. at 26), Plaintiff’s testimony from the
hearing reveals that these record mischaracterizations are correct: Plaintiff also testified that his friend
assists him in cleaning the tank; that the alligator has a self-cleaning reverse filtration system (R. at 80, 86);
and that his rental property business partner has had to take on a more active role in property maintenance
due to Plaintiff’s injuries. (R. at 90-91).

                                                       10
no opinion on these arguments at this time since the case is being remanded on other

grounds. On remand, the ALJ is free to address these arguments to the extent he deems

necessary.

         23.    After carefully examining the administrative record, this Court finds cause

to remand this case to the ALJ for further administrative proceedings consistent with this

decision.      Plaintiff’s Motion for Judgment on the Pleadings is therefore granted.

Defendant’s motion seeking the same relief is denied.



         IT HEREBY IS ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings

(Docket No. 6) is GRANTED.

         FURTHER, that Defendant’s Motion for Judgment on the Pleadings (Docket No.

11) is DENIED.

         FURTHER, that this case is REMANDED to the Commissioner of Social Security

for further proceedings consistent with this decision.

         FURTHER, that the Clerk of Court is directed to CLOSE this case.

         SO ORDERED.



Dated:          November 17, 2018
                Buffalo, New York



                                                          /s/William M. Skretny
                                                          WILLIAM M. SKRETNY
                                                         United States District Judge




                                             11
